                Case 3:20-cv-03005-RS Document 270 Filed 09/03/21 Page 1 of 2




 1   HUBERT T. LEE (NY Bar No. 4992145)
     hubert.lee@usdoj.gov
 2   PHILLIP R. DUPRÉ (DC Bar No. 1004746)
 3   phillip.r.dupre@usdoj.gov
     Environmental Defense Section
 4   Environment & Natural Resources Division
     U.S. Department of Justice
 5   4 Constitution Square
 6   150 M Street, NE
     Washington, DC 20002
 7   Telephone (202) 514-1806
     Facsimile (202) 514-8865
 8
 9   Attorneys for Defendants

10                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
11
12
         STATE OF CALIFORNIA, et al.,
13                                                        Case No. 3:20-cv-03005-RS

14                            Plaintiffs,
                                                          DEFENDANTS’ NOTICE OF
15                     v.                                 SUPPLEMENTAL AUTHORITY
                                                          CONCERNING MOTION FOR
16       MICHAEL REGAN1, as the Administrator of          REMAND WITHOUT VACATUR
17       the United States Environmental Protection
         Agency, et al.,
18
                              Defendants,                 Action Filed: May 1, 2020
19
20                     and

21       STATE OF GEORGIA, et al.,
22                           Defendant-Intervenors.
23
24
     ///
25
26
27   1
      EPA Administrator Michael Regan is automatically substituted for Andrew Wheeler, and Jaime
28   Pinkham is automatically substituted for R.D. James, pursuant to Rule 25(d) of the Federal Rules
     of Civil Procedure.
                                                                   DEFS.’ NOTICE OF SUPP. AUTHORITY
                                                                                  NO. 3:20-cv-03005-RS
                                                      1
               Case 3:20-cv-03005-RS Document 270 Filed 09/03/21 Page 2 of 2




 1          Pursuant to Local Civil Rule 7-3(d)(2), Defendants (the “Agencies”) hereby notify the
 2   Court, Parties, and counsel of record of a recent decision from the United States District Court
 3   for the District of Massachusetts remanding the Navigable Waters Protection Rule, the same rule
 4   that is subject to the Agencies’ pending remand motion. ECF No. 250. The memorandum and
 5   order of remand and dismissal in Conservation Law Foundation, et al. v. United States
 6   Environmental Protection Agency, et al., No. 1:20-cv-10820, Dkt. No. 122 (D. Mass. Sept. 1,
 7   2021) is attached to this notice as Exhibit 1.2
 8   Dated: September 3, 2021                          Respectfully submitted,
 9                                                     /s/Hubert T. Lee
10
                                                       TODD KIM
11                                                     Assistant Attorney General
                                                       HUBERT T. LEE (NY Bar No. 4992145)
12                                                     PHILLIP R. DUPRÉ (D.C. Bar No. 1004746)
13                                                     U.S. Department of Justice
                                                       150 M Street, NE Suite 4.1116
14                                                     Washington, D. C. 20002
                                                       Hubert.lee@usdoj.gov
15
                                                       Phillip.r.dupre@usdoj.gov
16                                                     Telephone (202) 514-1806 (Lee)
                                                       Telephone (202) 616-7501 (Dupré)
17                                                     Facsimile (202) 514-8865
18
19
20
21
22
23
24
25
26
     2
27    Separately, Plaintiffs have already notified the Court of a recent decision in Pascua Yaqui
     Tribe, et al. v. United States Environmental Protection Agency, et al., No. 4:20-CV-00266, Dkt.
28   No. 99 (D. Ariz. Aug. 30, 2021). See ECF No. 269, 269-1.

                                                                      DEFS.’ NOTICE OF SUPP. AUTHORITY
                                                                                     NO. 3:20-cv-03005-RS
                                                          2
